     Case 2:20-cr-00200-RBS Document 95-1 Filed 06/17/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    :
                                             :
Plaintiff                                    :
                                             :
                                             : Criminal No. 2:20-cr-200-RBS
    v.                                       :
                                             :
TEVA PHARMACEUTICALS USA,                    :
INC., and GLENMARK                           :
PHARMACEUTICALS INC., USA,                   :

                              Defendants.

                     DECLARATION OF BRIAN SAVAGE, Esq.

    I, Brian Savage, Esq., hereby declare and state as follows:

1. I am the General Counsel of U.S. Generics at Teva Pharmaceuticals USA, Inc. (“Teva”)

    and have been in this position since the beginning of 2019. From 2015, when I first

    joined Teva, to the end of 2018, I was Senior Director and Executive Counsel, and in that

    role helped manage litigation and investigations related to antitrust matters in the United

    States.

2. In my current role, I am responsible for helping manage antitrust matters in the United

    States, including the above-captioned case.

3. Attorneys from Morgan Lewis, including partners John Pease and Eric Sitarchuk,

    previously represented Teva in a criminal investigation by the Antitrust Division of the

    Department of Justice relating to the pricing of generic pharmaceuticals. Morgan Lewis

    attorneys, including John Pease and Eric Sitarchuk, also currently represent Teva in civil

    actions relating to the pricing of generic pharmaceuticals. See In re Generic

    Pharmaceuticals Pricing Antitrust Litigation, Case No. 2:16-md-02724 (E.D. Pa.).
     Case 2:20-cr-00200-RBS Document 95-1 Filed 06/17/21 Page 2 of 3




4. John Pease and Eric Sitarchuk entered their appearances on behalf of Teva in this

   criminal proceeding on September 3, 2020. Subsequently, at Teva’s direction, they

   withdrew these entries of appearance on October 15, 2020.

5. Though Pease and Sitarchuk entered their appearances in this case, no Morgan Lewis

   attorneys have appeared before United States Magistrate Judge Sitarski or United States

   District Judge Surrick on behalf of Teva. Nor have they had any interaction with the

   Antitrust Division since Teva was named in the Second Superseding Indictment.

6. Teva is represented in this criminal action by lead trial counsel Ballard Spahr LLP

   (“Ballard Spahr”) as well as by Kasowitz Benson Torres LLP (“Kasowitz”). I am not

   aware of either firm having ever represented Glenmark Pharmaceuticals, Inc.

   (“Glenmark”).

7. I, and others at Teva, have been apprised of the potential for a conflict of interest, arising

   from the fact that one group of Morgan Lewis attorneys previously represented Teva in a

   prior criminal investigation and currently represents Teva in civil litigation, and another

   completely separate group of Morgan Lewis attorneys represents Glenmark in this

   criminal case. I understand that Morgan Lewis established an ethical wall to ensure that

   the Morgan Lewis attorneys representing Glenmark in this criminal case did not (and do

   not) have access to Teva’s confidential information, and that the Morgan Lewis attorneys

   representing Teva did not (and do not) have access to Glenmark’s confidential

   information related to this criminal case.

8. I, and others at Teva, have consulted with Ballard Spahr regarding the potential for a

   conflict of interest arising from Morgan Lewis’s representations of Teva and Glenmark

   by separate teams of Morgan Lewis attorneys.




                                                2
        Case 2:20-cr-00200-RBS Document 95-1 Filed 06/17/21 Page 3 of 3




   9. I am aware that Teva’s defenses in this criminal action may not align with defenses

       asserted by Glenmark and that trial strategy may change as the case progresses.

   10. I also understand that the Morgan Lewis attorneys representing Glenmark in this criminal

       action may cross examine witnesses, including current and former Teva employees.

   11. Teva has taken all of the above into account in assessing whether a conflict of interest

       exists, stemming from Morgan Lewis’s representation of Glenmark in this case, and

       concludes there is no current conflict of interest. Further, and again taking into account

       all of the circumstances described above, Teva knowingly, intelligently, and voluntarily

       waives the potential conflict of interest that may arise from such circumstances.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information, and belief.




 Dated: June 17, 2021
                                                     /s Brian Savage
                                                     Brian Savage, Esq.
                                                     General Counsel, U.S. Generics
                                                     Teva Pharmaceuticals USA, Inc.




                                                 3
